2018 IL App (3d) 170400

                       Appeal Nos. 3-17-0400, 3-17-0428 cons.

                          Opinion filed October 25, 2018 

_____________________________________________________________________________

                                          IN THE

                             APPELLATE COURT OF ILLINOIS

                                    THIRD DISTRICT

                                           2018

CHARLES TITUS,                                )      Appeal from the Circuit Court
                                              )      of the 12th Judicial Circuit,
      Plaintiff-Appellant,                    )      Will County, Illinois.
                                              )
      v. 	                                    )      Appeal No. 3-17-0400
                                              )      Circuit No. 16-L-54
MOHAMMED ALAEDDIN and BASHIR                  )
& SONS, INC. d/b/a Ranch Liquors,             )      Honorable
                                              )      Barbara N. Petrungaro,
      Defendants-Appellees.	                  )      Judge, Presiding.

                                              )

                                              )


_____________________________________________________________________________

CLEMENTINE TITUS,                      )     Appeal from the Circuit Court
                                       )     of the 12th Judicial Circuit,
      Plaintiff-Appellant,             )     Will County, Illinois.
                                       )
      v.                               )
                                       )     Appeal No. 3-17-0428
MOHAMMED ALAEDDIN and BASHIR           )     Circuit No. 16-L-53
& SONS, INC. d/b/a Ranch Liquors,      )
                                       )     Honorable
      Defendants-Appellees.            )     Barbara N. Petrungaro,
                                       )     Judge, Presiding.
                                       )
_____________________________________________________________________________


      JUSTICE O’BRIEN delivered the judgment of the court, with opinion. 

      Presiding Justice Carter and Justice McDade concurred in the judgment and opinion.

                                                     OPINION



¶1             The plaintiffs, a husband and wife, appealed from jury verdicts in favor of the defendants,

     a liquor store and one of its employees, in the plaintiffs’ separate actions alleging violations of

     the Illinois Human Rights Act (775 ILCS 5/1-101 et seq. (West 2016)) and 42 U.S.C. § 1981

     (2012).

¶2                                                    FACTS

¶3             The plaintiff, Charles Titus, filed his pro se complaint on January 21, 2016 (No. 16-L­

     54). The other plaintiff, Charles’s wife, Clementine Titus, filed her pro se complaint on the same

     day (No. 16-L-53). Both complaints were amended, and both parties proceeded on their second

     amended complaint, which were filed on October 24, 2016. Those complaints alleged that, on

     September 19, 2014, Charles entered the defendant store, Bashir & Sons, Inc. (Ranch Liquors),

     to purchase lottery tickets. Charles alleged that he bought $10 worth of lottery tickets and handed

     the defendant employee, Mohammed Alaeddin, a $50 bill, but Alaeddin refused to give him $40

     in change. Clementine then came in the store, and Alaeddin referred to both of them as “n***”

     and waved around a gun. Charles and Clementine both alleged that Ranch Liquors denied them

     the full and equal enjoyment of its facility and services of public accommodation on the basis of

     the plaintiffs’ race in violation of the Illinois Human Rights Act (775 ILCS 5/1-101 et seq. (West

     2016)). They alleged violations of section 1981 of the Civil Rights Act of 1866 (42 U.S.C.

     § 1981 (2012)) by Alaeddin.

¶4             After the filing of the original complaints, the parties were notified that the first case

     management date would be May 10, 2016. The first order of the trial court was entered on March


                                                          2

     4, 2016, granting the defendants’ motions to strike and dismiss the complaints. The complaints

     were dismissed without prejudice, and the case was continued until April 18, 2016, for a status

     on the pleadings. The case management date of May 10, 2016, remained the same. The plaintiffs

     filed amended complaints on April 4, 2016, but did not appear at the April 18 status date. Prior to

     the case management conference, the plaintiffs filed initial status reports on May 6, 2016,

     indicating that the parties had not met to decide on discovery dates. The plaintiffs recommended

     initial disclosures by May 31, 2016, with fact discovery from June 1, 2016, to October 1, 2016.

¶5          The docket indicates that the May 10 conference was a Rule 218 case management

     conference and that the plaintiffs were present in court. See Ill. S. Ct. R. 218 (eff. July 1, 2014).

     The court entered a partial case management order, setting dates for the defendants’ proposed

     motion to dismiss and setting a hearing on the motion for June 28, 2016. At the hearing on the

     motion to dismiss, which was ultimately held on July 21, 2016, both plaintiffs were present. The

     trial court dismissed the first verified amended complaints without prejudice and continued the

     matter for status on the pleadings on August 25, 2016. At the August 25 hearing, the plaintiffs

     were ordered to file a second amended complaint by September 29, and a case management

     conference was scheduled to follow a hearing on September 30, 2016. The September 30 hearing

     was continued, and the plaintiffs filed their second amended complaints on October 24, 2016.

     Both plaintiffs were present in court on October 26, 2016, where the cause was continued under

     December 1, 2016, for status on the pleadings.

¶6          Both plaintiffs were present in court on December 1, 2016, for the status hearing. The

     cases were continued until January 11, 2017, for status on written discovery. At the January 11,

     2017, hearing, with both plaintiffs present, both matters were continued until February 27, 2017,

     for status on party depositions. Both plaintiffs were also present in court on February 27, 2017,


                                                       3

       when the cases were set for a jury trial the week of March 27, 2017, with a trial status on March

       24. On March 24, 2017, all parties appeared in court, and the matter was set for a jury trial to

       begin on March 30, 2017.

¶ 7	          The day before the trial, on March 29, 2017, the plaintiffs each filed emergency motions

       seeking a continuance to allow them to file motions for summary judgment. The emergency

       motions acknowledged that depositions were conducted during the month of February, and that

       fact discovery had closed a month earlier, but that the plaintiffs reviewed the depositions

       transcripts on March 23, 2017. However, the plaintiffs sought a briefing schedule to allow them

       30 days to file a motion for summary judgment. They alleged that they believed they could show

       the absence of a material issue of fact, at least with respect to their section 1981 claims. The

       defendants objected to the continuance and proceeded to file a motion in limine seeking to

       prevent the plaintiffs from presenting certain evidence at trial. In response to the plaintiffs’

       motions, the trial court explained in detail the basis for its rulings. The trial court explained the

       motions to continue were denied because a motion for summary judgment would be denied in a

       motion such as this where a determination of liability depended on the disputed factual

       allegations brought by the plaintiffs. The trial court further explained that the case was two years

       old and it was time for a jury to hear the plaintiffs’ case. Next, the trial court took a 10 minute

       recess to review the defendants’ motions in limine, not the plaintiffs’ request for a continuance as

       they have suggested. The trial court denied the defendants’ motion to deny the plaintiffs’ right to

       a jury trial but did allow the defendants’ motion to require the plaintiffs to refrain from telling

       the jury whether they were successful in the related proceedings at the Illinois Human Rights

       Commission. The case proceeded to a jury trial on that day, and the jury found in favor of the

       defendants on all claims. The plaintiffs were granted extensions of time to file motions for a new


                                                          4

       trial, which were subsequently filed and denied. The plaintiffs appealed. We consolidated the

       appeals for submission and for disposition.

¶8                                                  ANALYSIS

¶9              The plaintiffs argue that they were not afforded full pretrial procedure and were denied

       the opportunity to obtain full fact discovery. Specifically, the plaintiffs allege that they were

       rushed into trial proceedings without an Illinois Supreme Court Rule 218(a) (eff. July 1, 2014)

       initial case management conference, not afforded Illinois Supreme Court Rule 201(a) (eff. July 1,

       2014) full fact discovery, and not afforded with the protections of Illinois Supreme Court Rules

       233 to 239. See generally Ill. S. Ct. Rs. 233 to 239. The defendants contend that there was an

       initial case management conference pursuant to Rule 218(a) and subsequent case management

       conferences addressed the timing of discovery and depositions. In addition, the defendants

       contend that the plaintiffs participated in fact discovery and depositions and were given a fair

       trial.

¶ 10            The plaintiffs contend that, as self-represented parties, they were rushed into a jury trial

       and not afforded their rights under the Illinois Supreme Court rules, in violation of due process.

       In the context of postconviction petitions, the Illinois Supreme Court has directed courts to

       review pro se petitions “ ‘with a lenient eye, allowing borderline cases to proceed.’ ” People v.

       Hodges, 234 Ill. 2d 1, 21 (2009) (quoting Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir.

       1983)). However, in civil proceedings, pro se litigants are held to the same standard as those

       represented by counsel, presumed to have full knowledge of and to comply with applicable court

       rules and procedures, and are not entitled to more lenient treatment. In re Estate of Pellico, 394

       Ill. App. 3d 1052, 1067 (2009); Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 78. We find




                                                          5

       that, even reviewing the proceedings in the trial court with a lenient eye, the plaintiffs had the

       opportunity to fully participate in the trial process and there was no violation of due process.

¶ 11          The plaintiffs argue that the trial court refused to conduct Rule 218 proceedings, and set

       Rule 201 proceedings into motion to allow them full fact discovery. Rule 201 is the rule

       addressing general discovery provisions. Ill. S. Ct. R. 201 (eff. July 1, 2014). Rule 218 requires

       the court to conduct a case management conference and set dates for the disclosure of witnesses

       to ensure that discovery will be completed no later than 60 days before trial, unless agreed to by

       the parties. Ill. S. Ct. R. 218(a), (c) (eff. July 1, 2014). The Illinois Supreme Court rules on

       discovery are mandatory rules of procedure that the courts and counsel must follow. Department

       of Transportation v. Crull, 294 Ill. App. 3d 531, 537 (1998). The purpose of such pretrial

       conferences is to clarify issues and guide discovery to expeditiously reach trial or settlement.

       Sander v. Dow Chemical Co., 166 Ill. 2d 48, 64 (1995). A court may call a pretrial conference on

       its own, at any time, and it may hold a conference when the parties are properly before it on

       another issue. American Society of Lubrication Engineers v. Roetheli, 249 Ill. App. 3d 1038,

       1045 (1993).

¶ 12          In this case, the trial court held an initial case management conference pursuant to Rule

       218 on May 10, 2016. It was identified as such on the docket sheet in both cases. The plaintiffs

       filed initial status reports in anticipation of the case management conference. However, at this

       point in the proceedings, the defendants filed a motion to dismiss, and no discovery dates were

       ordered until the motion to dismiss was denied in part. Thereafter, the plaintiffs acknowledge

       that, after the second amended complaint was filed, the parties were directed to commence

       written discovery at the December 1, 2016, status hearing and, later, party depositions were

       ordered at the January 11, 2017, hearing. Thus, while the initial case management order did not


                                                         6

       set discovery dates, subsequent status hearings did set dates for written discovery and party

       depositions. The trial court sufficiently complied with Rule 218. See American Society of

       Lubrication Engineers, 249 Ill. App. 3d at 1045 (“A court may call a pretrial conference on its

       own, at any time, and it may hold a conference when the parties are properly before it on another

       issue.”). Discovery was complete by February 27, 2017, and at that time, the trial date was set for

       the week of March 27. The plaintiffs were present in court on the day that the trial date was set,

       and there is no indication in the record that the plaintiffs expressed any objection or that the trial

       date was set over the plaintiffs’ objection. It is also clear that these pro se plaintiffs understand

       the obligations of each party as set out in the various discovery orders as evidenced by their

       timely filing of responsive pleadings, completion of discovery, and ongoing timely participation

       in the proceedings. Thus, the plaintiffs waived any claim of error. See Price v. City of Chicago,

       2018 IL App (1st) 161599, ¶ 22 (a party cannot complain of an error on appeal to which the party

       consented).

¶ 13           A motion for a continuance is addressed to the sound discretion of the trial court, and an

       important factor in the review of a denial of a motion for continuance is whether the party who

       sought the continuance showed diligence in proceeding with the case. Mireles v. Indiana Harbor

       Belt R.R. Corp., 154 Ill. App. 3d 547, 553 (1987). The trial court sought information from the

       plaintiffs about their rationale for requesting a continuance. When it determined the plaintiffs

       sought a continuance in order to (a) continue settlement negotiations in hopes of avoiding trial

       and (b) to file a motion for summary judgment, the trial court directed the parties to make

       another attempt to reach a settlement. When those efforts failed, the trial court carefully

       explained why the motion to continue was denied. The trial court in this case did not find that the

       plaintiffs did not show diligence, but rather that the arguments that they were making involved


                                                          7

       factual issues that were not appropriate for summary judgment. Since the plaintiffs did not point

       to any legal issues that would have been appropriate for summary judgment, we find no abuse of

       discretion in the trial court’s denial of the continuance.

¶ 14          The plaintiffs also allege that they were rushed to a jury trial without first affording them

       the opportunity to engage in entitlements under Illinois Supreme Court Rules 233 to 239;

       specifically, that jury instructions and forms were drafted without any input from the plaintiffs,

       the judge personally selected the jury, and the defendants’ attorney was allowed to reference a

       different case in opening statements. The plaintiffs contend that they did not get the opportunity

       to challenge the jurors during voir dire, but a transcript of the voir dire is not included in the

       record, and the plaintiffs do not cite to any specific examples of denial. It is the appellant’s

       burden to provide a complete record on appeal, and in the absence of a transcript, we presume

       the trial court acted in accordance with the law. Piester v. Escobar, 2015 IL App (3d) 140457,

       ¶ 13 (citing Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984)). Next, the plaintiffs argue the trial

       judge personally selected the jury, but the jury voir dire sheet demonstrates that the defense

       challenged five jurors, and one juror was struck for cause, which contradicts the plaintiffs’

       argument that the judge personally selected the jury. Also, the jury instructions and verdict forms

       are included in the record, and all are Illinois Pattern Jury Instructions, in accordance with the

       presumption created by Illinois Supreme Court Rule 239 (eff. Apr. 8, 2013). Luye v. Schopper,

       348 Ill. App. 3d 767, 773 (2004). The plaintiffs do not point to any jury instruction or verdict

       form that did not accurately state the law. Lastly, the defendants’ opening statement is included

       in the record and was proper.

¶ 15                                              CONCLUSION




                                                          8

¶ 16          Since we find no merit to the plaintiffs’ arguments that they were not afforded full

       pretrial procedure and were denied the opportunity to obtain full fact discovery and the plaintiffs

       make no other arguments challenging the trial court’s judgment, we find no denial of due process

       and affirm the judgment in both cases.

¶ 17          Affirmed.




                                                        9